UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7164


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EZELL MCKELVER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (5:03-cr-00262-PMD-1)


Submitted:    December 17, 2009            Decided:   December 28, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ezell McKelver, Appellant Pro Se.   Leesa Washington, Assistant
United   States  Attorney,  Greenville,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Ezell McKelver pled guilty to two counts of felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(e) (2006).          He was sentenced to 180 months’ imprisonment.

He now appeals the district court’s margin order denying his

subsequently filed motion to dismiss the indictment as defective

under Fed. R. Crim. P. 12(b)(2). *                We have reviewed the record

and find no reversible error.                 Accordingly, we affirm.         United

States       v.    McKelver,      No.   5:03-cr-00262-PMD-1     (D.S.C.     May   26,

2009).        We dispense with oral argument because the facts and

legal       contentions     are    adequately     presented    in   the    materials

before      the     court   and    argument     would   not   aid   the   decisional

process.

                                                                            AFFIRMED




        *
       McKelver likely intended to bring this motion under Fed.
R. Crim. P. 12(b)(3)(B).   However, as relief is unavailable to
him under either subsection of Rule 12, we find this to be of no
consequence.



                                            2